Citation Nr: 1428173	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  11-14 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for right knee osteoarthritis, end stage, medial compartment (right knee disability), including as secondary to service-connected left knee degenerative arthritis, status post total knee replacement (left knee disability).


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The Veteran had active military service from September 1968 to May 1972.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran was scheduled to testify during a hearing at the RO before a Veterans Law Judge (Board hearing) on October 30, 2012, but failed to appear for the hearing. In an October 29, 2012 signed statement, he requested to reschedule his Board hearing.  Thus, in August 2013, the Board remanded the Veteran's case to the RO to comply with his request.  The Veteran was scheduled for a Board hearing conducted via videoconference in June 2014, but failed to appear.  The Board finds that all due process requirements were met regarding his hearing request.

In October 2013, the Veteran, through his attorney, filed a request to reopen his previously denied claims for service connection for a back condition, sciatica of the left lower extremity, and posttraumatic stress disorder (PTSD).  He also filed a claim of entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  A November 2013 rating action addressed the hearing loss and tinnitus claims.  The other claimed issues have not been adjudicated.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

There are VA records in the Veteran's electronic claims file, and submitted by his attorney, that were not reviewed by the AOJ.  A waiver of initial AOJ review of this evidence is not of record.  38 C.F.R. § 20.1304(c) (2013).

Notably, in December 2013, the Veteran's attorney submitted a compact disc (CD) of medical records from the VA Pittsburgh Healthcare System, dated from July 6, 2001 to February 2012.  The claims file contains records from this facility dated to October 2010 and reviewed by the AOJ in the March 2011 statement of the case (SOC).  The Veteran's Veterans Benefits Management System (VBMS) electronic file contains records dated to August 26, 2011 from the Pittsburgh VA medical system.  

In January 2014, the Veteran's attorney submitted a CD of medical records from the Louis A. Johnson VA medical center (VAMC) (Clarksburg), dated from October 21, 1997 to December 13, 2013 (consisting of 927 pages).  The claims file contains records from this facility dated to December 2010.  

Also in January 2014, the attorney submitted a CD of medical records from West Virginia University (WVU) Healthcare, dated from October 5, 2006 to July 29, 2008.  The claims file contains medical records from this private provider dated to August 2008.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment in the VA Pittsburgh Healthcare system, dated since August 2011, and at the VAMC in Clarksburg, dated since December 2010, and from any additional VA and non-VA medical provider identified by him.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. The AOJ should print out and associate with the claims file all private treatment records from the WVU Healthcare, dated from October 2006 to July 2008, contained on the CD provided by the Veteran's attorney in January 2013.  

3. The AOJ should upload to the Veteran's Virtual VA electronic file all VA medical records included on the two CDs provided by his attorney in December 2013and January 2014, containing records from the VA Pittsburgh Healthcare system, dated from July 2001 to December 2011 and from the VAMC Clarksburg (Louis A. Johnson), dated from October 1997 to December 2013.

4. Thereafter, the AOJ should review the record considering all of the evidence. If the determination remains unfavorable to the appellant, the AOJ must issue a supplemental statement of the case and provide the Veteran and his attorney a reasonable period of time in which to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



